                Case:19-03908-jtg     Doc #:31 Filed: 09/19/19        Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN


In re:                                                      Case No. GG 19-03908-jtg

CHHATRALA GRAND RAPIDS, LLC,                                Chapter 11

                       Debtor.                              Hon. John T. Gregg
                                             /

                           SCHEDULING ORDER REGARDING
                           MOTION BY RECEIVER TO EXCUSE
                           COMPLIANCE WITH 11 U.S.C. § 543

       On September 18, 2019, Amicus Management, Inc. (the “Receiver”) filed a Motion by
Receiver to Excuse Compliance with 11 U.S.C. § 543 [Dkt. No. 19] (the “Underlying Motion”).
Concurrently therewith, the Receiver filed a motion [Dkt. No. 20] (the “Motion to Shorten”)
requesting expedited consideration of the Underlying Motion. The court held a hearing regarding
the Motion to Shorten on September 18, 2019. The following parties appeared at the hearing:

         Robert N. Bassel, Esq., on behalf of the Debtor;
         Kelli L. Baker, Esq., on behalf of the Receiver;
         A. Todd Almassian and Michael D. Almassian, Esq., on behalf of Access Point Financial,
         LLC (the “Lender”); and
         Matthew W. Cheney, Esq., on behalf of the United States Trustee (the “UST”).

        After consultation with the parties, the court decided to schedule the Underlying Motion
for a consolidated evidentiary hearing in conjunction with the Lender’s motion to dismiss [Dkt.
No. 18] (the “Dismissal Motion”). Therefore, the court has decided to issue the following
Scheduling Order setting forth deadlines and other procedures for the evidentiary hearing.

ISSUE

         1.     Whether the Receiver should be excused from the requirement to turn over property
                to the Debtor, as debtor in possession. See 11 U.S.C. § 543(b)(1).

DISCOVERY

       The parties shall engage in good faith, abbreviated discovery, which shall be completed by
September 27, 2019. In the event that any party believes that discovery is not being conducted in
good faith, this court may be notified upon the filing of a short motion or request for a hearing.
               Case:19-03908-jtg        Doc #:31 Filed: 09/19/19        Page 2 of 3



OBJECTION AND REPLY DEADLINES

         To the extent any party wishes to concur in the Underlying Motion, such concurrence shall
be filed by no later than September 25, 2019 at 12:00 p.m. (Eastern). Any party objecting to the
relief requested in the Underlying Motion shall file and serve a written objection by no later than
September 27, 2019 at 12:00 p.m. (Eastern). Any replies to objections shall be filed by no later
than September 30, 2019 at 12:00 p.m. (Eastern).

EXHIBITS AND WITNESS LISTS

        By no later than September 27, 2019 at 12:00 p.m. (Eastern), the parties shall each file with
the court and serve (i) a witness list identifying witnesses who may be called to testify at the
evidentiary hearing and (ii) a list of exhibits to be used in connection with the evidentiary hearing.
The parties shall also deliver three (3) indexed and tabbed binders of exhibits to the court at its
Grand Rapids, Michigan location. The Debtor shall identify exhibits with letters, while the
Receiver and any other parties shall identify their exhibits with their name and a number (e.g.,
Receiver-1, Receiver-2, Lender-1, etc.). Each party shall deliver to the other parties one copy of
such exhibits. The parties shall be responsible for bringing an additional copy for use by witnesses
at the evidentiary hearing. In the event a party intends to rely on the same exhibits with respect to
the Dismissal Motion, that party need not file duplicate exhibit binders.

        The parties shall file a stipulated joint list of exhibits by no later than September 30, 2019
at 12:00 p.m. (Eastern) indicating which exhibits are subject to objection and which have been
stipulated to be admitted. The court will decide any evidentiary issues at the hearing. In the event
that no motion objecting to authenticity is filed by September 30, 2019 at 12:00 p.m. (Eastern), the
parties shall be deemed to have waived any such arguments.

        The court also encourages the parties to stipulate, to the extent possible, to uncontested
facts in order to streamline the proceedings. In the event that a party wishes to present direct
testimony by affidavit or declaration, that party shall file such a declaration by no later than
September 27, 2019 at 12:00 p.m. (Eastern). Absent a stipulation by the other party, any witness
providing direct testimony by affidavit or declaration shall be available for cross-examination at
the evidentiary hearing.

EVIDENTIARY HEARING DATE AND LOCATION

       This matter shall be scheduled for an evidentiary hearing on October 1, 2019 at 9:00 a.m.
(Eastern) at the United States Bankruptcy Court, One Division Ave. N., 3rd Floor, Courtroom C,
Grand Rapids, Michigan. The hearing shall be consolidated with the hearing on the Dismissal
Motion.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant to
Fed. R. Bankr. P. 9022 and LBR 5005-4 upon Robert N. Bassel, Esq., Mark H. Shapiro, Esq., Kelli
L. Baker, Esq., A. Todd Almassian, Esq., Michael D. Almassian, Esq., and Matthew W. Cheney,
Esq.
                  Case:19-03908-jtg    Doc #:31 Filed: 09/19/19       Page 3 of 3



          IT IS FURTHER ORDERED that the Receiver shall serve a copy of this Order and the
   Underlying Motion upon the creditor matrix maintained in connection with this case by no later
   than September 20, 2019.

                                        [END OF ORDER]




Signed: September 19, 2019
